Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Tony Philipp, the Chief Executive Officer and Paul Schmidt, the Chief Financial Officer and Treasurer of UPSNAP, INC. (the "Company"), DO HEREBY CERTIFY that: 1. The Company's Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007 (the "Report"), fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, each of the undersigned has executed this statement this 15th day of May 2007. /s/ Tony Philipp Tony Philipp Chief Executive Officer (Principal Executive Officer) /s/ Paul Schmidt Paul Schmidt Chief Financial Officer and Treasurer A signed original of this written statement required by Section 906 has been provided to UpSNAP, Inc. and will be retained by Upsnap, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
